Citation Nr: 0214197	
Decision Date: 10/11/02    Archive Date: 10/17/02

DOCKET NO.  01-03 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
Department of Veterans Affairs (VA) death pension benefits in 
the amount of $1,215.00


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran, who died in October 1987, served on active duty 
from September 1963 to September 1965.  The appellant is the 
veteran's spouse.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an October 2000 decision by the VA 
Committee on Waivers and Compromises (COWC) at the VA 
Regional Office (RO) in Milwaukee, Wisconsin.  

In March 1999, the RO notified the appellant that it was 
reducing her payments due to evidence showing an increase in 
her family income from part-time employment.  That resulted 
in an indebtedness of $463.00 to the United States 
government.  

In July 1999, the COWC at the Milwaukee RO reported that 
there had been no fraud, misrepresentation, or bad faith with 
regard to the $463.00 debt.  The COWC found, however, that 
collection of that debt would not violate the principles of 
equity and good conscience.  That debt was subsequently 
recovered by the RO and is not part of the current appeal.  


FINDINGS OF FACT

1.  The appellant has been in receipt of VA death pension 
benefits since January 1, 1995.  

2.  In March 2000, the RO notified the appellant that it was 
proposing to reduce/stop her benefits due to excess income 
from earnings, interest, and the proceeds from a land 
contract.  

3.  An overpayment of $1,215.00 was ultimately created when 
the VA computed the appellant's countable income for pension 
purposes and adjusted her monthly death pension benefits 
retroactive to October 1, 1998.  

4.  The creation of the overpayment of VA death pension 
benefits in the amount of $1,215 was not the result of fraud, 
misrepresentation, or bad faith on the part of the appellant.  

5.  Due to delayed reporting of income the appellant is at 
fault in the creation of the overpayment at issue.

6.  Recovery of the overpayment in question would not result 
in undue financial hardship to the appellant.

7.  The failure of the government to insist upon its right to 
repayment of the assessed overpayment would result in unjust 
enrichment of the appellant.


CONCLUSIONS OF LAW

1.  The appellant was free from fraud, misrepresentation, or 
bad faith in the creation of the overpayment of VA death 
pension benefits in the amount of $1,215.  38 U.S.C.A. § 5302 
(West 1991 & Supp. 2001); 38 C.F.R. § 1.965 (2001).  

2.  Recovery of the overpayment of VA death pension benefits 
does not violate the principles of equity and good 
conscience.  38 U.S.C.A. § 5302 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 1.963, 1.965 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

THE FACTS

The veteran died in October 1987.  

In December 1994, the RO received the appellant's claim of 
entitlement to VA death pension benefits.  She reported that 
her net worth consisted of $48,000.00 in an IRA and 
$50,000.00 from a bar with a land contract.  She received a 
monthly payment on the land contract of $467.93.  

In March 1995, the RO granted the appellant's claim for VA 
death pension benefits on the basis of no income.  It was 
noted that her IRA's were not liquid and that profit from the 
sale of property was excluded from the appellant's income 
except those amounts received in excess of the sale price.  

Later in March 1995, the RO notified the appellant of the 
grant of VA death pension benefits.  The RO informed the 
appellant that her rate of pension depended on her family 
income, i.e., her income as well as that of any dependents.  
She was further informed that she must immediately report any 
changes in income and that the failure to so could create an 
overpayment which would have to be repaid. 

On a VA Form 4132 dated March 1, 1999, a county veterans 
services officer reported that the appellant had contacted 
him and stated that she began receiving income from part-time 
work as of February 12, 1999.

As noted above, in March 1999, the RO notified the appellant 
that it was reducing her payments due to evidence showing an 
increase in her family income from part-time employment.  
That resulted in an indebtedness of $463.00 to the United 
States government.  At that time, the RO again informed the 
appellant that her rate of pension depended on her family 
income, i.e., her income as well as that of any dependents.  
She was further informed that she must immediately report any 
changes in income and that the failure to so could create an 
overpayment which would have to be repaid. 
In April 1999, the appellant reported that her medical 
expenses consisted of the following:  $195.46 a month for 
medical insurance; $10.00 a month for medication co-pay; and 
$100.00 a month to the Marshfield Clinic.  

In May 1999, the RO received the veteran's Financial Status 
Report (FSR) (VA Form 20-5655) in which she reported a 
monthly gross salary of $462.00 and deductions of $33.00 in 
taxes and $35.00 in Social Security.  Her net take home pay 
was $394.00.  Her average monthly expenses consisted of 
$150.00 for food; $140.00 for utilities and heat; $195.46 for 
health insurance; $24.25 for car insurance; $12.83 for home 
insurance; $157.06 in real estate property tax; and monthly 
installment contracts of $110.00.  Her total monthly expenses 
were $789.60.  Her assets consisted of $9020.42 cash in the 
bank; $5.00 cash on hand; $2500.00 worth of automobiles; 
$76,100.00 in real estate; and $13,061.65 representing the 
balance on a land contract which would be paid off sometime 
in the fall of 1999.  Her total assets were $100,687.07.

In December 1999, the RO reminded the appellant to 
immediately report any changes in income and that the failure 
to so could create an overpayment which would have to be 
repaid.  

In December 1999, the appellant reported medical expenses of 
$4733.00 for the period from January to December 1999.  

In an improved pension eligibility verification report (EVR) 
(surviving spouse with no children) (VA Form 21-0518, 
received in February 2000), the appellant reported that she 
had monthly income of approximately $580.00 in wages and that 
her net worth consisted of the following:  Cash/non-interest 
bearing bank accounts, $455.00; interest bearing bank 
accounts, $19,419.74; and IRA's of $69,000.00.  She stated 
that from January 1, 1999, through December 31, 1999, her 
gross wages from all employment were $6,969.85 and that her 
interest in dividends was $982.41.  She projected gross wages 
from all employment for the year from January 1, 2000, 
through December 31, 2000, of $6,900.00, as well as $1,000.00 
in interest and dividends.  She also stated that in August 
1999, she had received a balloon payment of $11,913.45 on her 
previously reported land contract.  Her unreimbursed medical 
expenses during 1999 were $4,450.24, and her estimated 
unreimbursed medical expenses for the year 2000 were 
$4,514.24.  

In March 2000, based on the income information reported in 
the EVR, the RO suspended the appellant's VA death pension 
benefits, because it appeared that entitlement to VA pension 
no longer existed.  It was noted that the sales price of the 
land contract, $47,000.00, had been received in September 
1998, and that the proceeds from that land contract would be 
included in the appellant's countable income, effective 
October 1, 1998.  It was also noted that the appellant's 
income would be adjusted on February 1, 1999, due to her 
receipt of $982 in interest and medical expenses of $4,733.  
(The latter did not go to the appellant's countable income.  
38 C.F.R. § 3.272).  Finally, the RO noted that on March 1, 
1999, the appellant's countable income would include wages 
bringing her total countable income to over $9,000.00.  That 
exceeded the annual allowable income limit of $5,884.00, such 
that VA pension had to be stopped.  

In April 2000, the appellant reported monthly expenses of 
$200.00 for food; $75.00 for taxes; $25.00 for clothing; 
$181.00 for utilities; $195.46 for health insurance; $25.00 
for car insurance; $15.00 for home insurance; and $157.05 in 
real estate property tax.  

In April 2000, the appellant reported that her monthly 
medical expenses consisted of the following:  $198.05 for 
medical insurance; $54.00 for dental care; and $100.00 to the 
Marshfield Clinic.  She also reported travel expenses of 
$619.20 in association with 12 trips to the clinic.

In June 2000, the RO notified the appellant that it was 
taking the action it has proposed in its March 2000 letter 
and that the monthly rate of pension would be adjusted to 
reflect the medical expenses reported by the appellant.  
Monthly rates of pension due to income adjustment became 
effective on October 1, 1998, and February 1, 1999.  On 
March 1, 1999, the appellant's death pension benefits ceased, 
because her income exceeded the limit for VA purposes.  That 
action resulted in an overpayment of $3,129.00.  

In July 2000, the RO received the veteran's Financial Status 
Report (FSR) (VA Form 20-5655) in which she reported a 
monthly gross salary of $600.00 and deductions of $80.00 in 
taxes.  Her net take home pay was $520.00.  Her average 
monthly expenses consisted of $250.00 for food; $160.00 for 
utilities and heat; $262.59 for health insurance; $25.00 for 
car insurance; $15.00 for home insurance; $150.00 in real 
estate tax; and 146.66 to the Marshfield Clinic; $30.00 in 
medication co-pay; and $30.00 in miscellaneous medical 
expenses.  Her total monthly expenses were $1069.25.  Her 
assets consisted of $16, 635.00 cash in the bank; $1000.00 
worth of automobiles; $58, 000.00 in stocks and bonds.  Her 
total assets were $75, 000.00.  She also reported that she 
owed $160.00 per month on a debt to the Marshfield Clinic.

In October 2000, the COWC denied waiver of recovery of the 
overpayment of $3,129.00.  The COWC noted that although 
fraud, misrepresentation, or bad faith had not been found, 
recovery would not violate the standards of equity and good 
conscience.  The COWC stated that the appellant had 
experienced an increase in wages and that approximately five 
months before submitting her EVR, she had received a balloon 
payment on her land contract.  The COWC also noted that she 
had liquid assets that she used to supplement her income and 
that she had a sizable estate.  Finally, it was noted that 
she was relatively young and that her potential for income 
was expected with continued employment.  Consequently, the 
COWC concluded that the appellant had been unjustly enriched 
by the receipt of VA death pension benefits in addition to 
her other income and that the debt could be repaid without 
causing her undue financial hardship.  

In October 2000, the appellant disagreed with the COWC 
decision, noting that she was depleting her savings account 
and the repayment of the debt would cause a great hardship.  
She stated that she was unaware that the balloon payment 
would not just be an exchange of assets and that her costs of 
living were increasing as her assets were depleting.  In this 
regard, she noted that she had recently had breast cancer.  

In December 2000, the RO received the veteran's Financial 
Status Report (FSR) (VA Form 20-5655) in which she reported a 
monthly gross salary of approximately $606.66 and deductions 
of $34.54 in taxes; $45.37 in retirement; and $46.41 in 
Social Security.  Her net take home pay was $480.34.  Her 
average monthly expenses consisted of $250.00 for food; 
$134.97 for utilities and heat; $262.59 for health insurance; 
$21.58 for car insurance; $13.17 for home insurance; $156.04 
in real estate property tax; and monthly installment 
contracts of $258.14.  Her total monthly expenses were 
$1096.49.  Her assets consisted of $14,220.07 cash in the 
bank; $20.00 cash on hand; $1000.00 worth of automobiles; 
$58, 677.00 in stocks and bonds.  

In June 2001, the RO noted that the veteran's income from her 
land contract should have been counted effective October 1, 
1998, but that due to administrative error, such income could 
not be counted until the balloon payment had been received.  
Consequently, the RO noted that the appellant's monthly rates 
of death pension benefits would be revised due to income 
adjustments, effective October 1, 1998, and March 1, 1999.  
VA death pension benefits were discontinued, effective 
September 1, 1999, due to the receipt of the balloon payment 
on the land contract.  Such adjustments resulted in reducing 
the amount of the appellant's overpayment to $1,215.00.  
In July 2001, the appellant noted that she was receiving 
$810.00 a month in Social Security benefits but that her 
health insurance was $337.39 a month.  She stated that due to 
high living expenses, she was still depleting her assets.  
Accordingly, she maintained that recovery of the overpayment 
would produce severe financial hardship.  

In July 2001, the appellant confirmed her monthly medical 
insurance of $337.39 a month.  She also reported $293.00 a 
month for medication co-pay.  

In August 2001, the RO received the veteran's EVR which 
showed that since March 1, 2001, she had been receiving 
$810.00 a month from Social Security.  She also reported that 
from August 1, 2000, through July 1, 2001, she had received 
$3000.00 in gross wages and $100.00 a month in interest and 
dividends.  She stated that from August 1, 2001, through July 
1, 2002, she had received $0.00 in gross wages and $100.00 a 
month in interest and dividends.  Finally, she reported 
cash/non-interest bearing bank accounts of $12, 849.00 and 
IRA's, Keogh Plans, etc. of $61, 123.00.

ANALYSIS

After reviewing the record, the Board finds no evidence of 
fraud, misrepresentation, or bad faith on the part of the 
appellant in the creation of the debt of $1,215.00.  This 
does not mean, however, that recovery of the debt is 
automatically waived.  It must also be determined whether 
recovery of the overpayment would be against the principles 
of equity and good conscience.  38 U.S.C.A. § 5302(a); 
38 C.F.R. §§ 1.963(a); 1.965(a).  

The regulation provides that the standard of equity and good 
conscience will be applied when the facts and circumstances 
in a particular case indicate the need for reasonableness and 
moderation in the exercise of the government's rights.  
38 C.F.R. § 1.965(a).  In making such a determination, 
consideration must be given to elements which include the 
degree of fault of the debtor; a balancing of fault between 
the debtor and the VA; whether recovery of the overpayment 
would cause undue financial hardship to the debtor or would 
result in unjust enrichment of the debtor; whether repayment 
of the debt would defeat the purpose for which it was 
intended; and/or whether there was a change in position to 
one's detriment such that reliance on the VA benefits 
resulted in relinquishment of a valuable right or incurrence 
of a legal obligation.  38 U.S.C.A. §  5302; 38 C.F.R. 
§ 1.965.  

In regard to the elements of equity and good conscience, the 
appellant has been repeatedly informed about the need to 
promptly report to VA any changes in her income and that the 
failure to do so could result in an overpayment of VA 
disability pension benefits which would have to be repaid.  
Although she has had frequent contact with the VA regarding 
her income, medical expenses, and monthly expenses, she did 
not report the balloon payment she received in August 1999 on 
her land contract until February 2000.  While the most recent 
financial status report (December 2000) indicates that her 
total monthly expenses exceed her monthly net income by just 
over $600.00, her income at that time was based solely on 
monthly gross salary, less deductions for taxes, retirement, 
and Social Security.  Since that time, she has stopped 
working and now receives Social Security benefits which 
exceed her previous salary.  Moreover, she continues to have 
a significant net worth, last reported in July 2001 as almost 
$74,000.00 in cash or non-interest bearing bank accounts and 
in IRA's, Keogh Plans, etc.  In any event, repayment of the 
debt of $1,215.00 would not deprive her of the basic 
necessities of life.  Finally, the Board notes that failure 
to make restitution would result in unfair gain to the 
appellant.  In this regard, it must be emphasized VA pension 
benefits are granted to those whose income falls below a 
certain level.  Such pension is not granted by the VA so that 
an individual may preserve her assets or net worth.  
Accordingly, waiver of recovery of the overpayment of VA 
death pension benefits in the amount of $1,215.00 is denied.

During the pendency of this appeal, there was a significant 
change in the law.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West & Supp. 2001).  That law redefined the 
obligations of the VA with respect to the duty to assist, and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A.  However, 
the Court of Apeals for Veterans Claims has held that VCAA is 
not applicable to requests for waiver of overpayments.  
Barger v. Principi, 16 Vet.App. 132 (2002).

ORDER

Entitlement to waiver of recovery of an overpayment of VA 
death pension benefits in the amount of $1,215.00 is denied.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

